DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 33-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/30/2021.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16-19, 22-23, and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Humfeld (US 2016/0257427) in view of Dowling (US 2021/0370615).
Humfeld teaches a method of connecting a first section (208) and a second section (218), the method comprising: forming a staggered arrangement with ply ends (222) of the first and second sections, positioning the first and section sections adjacent to one another such that they form an interfacial region (256) therebetween, inserting splice plies (282) into the interfacial region, and locally heating the interfacial region to form a unitized composite assembly (200) (See Figures 18-22; [0080]-[0085]). The first section and second section read on the instantly claimed first and second workpieces, and Humfeld also teaches that such sections may be thermoplastic (See [0049]). The staggered ply ends read on the instantly claimed splice region. The interfacial region of Humfeld reads on the instantly claimed seam region, and the splice plies which are inserted into such a region read on the instantly claimed connecting body.
Humfeld does not expressly disclose a step of pretreating the splice region as claimed.
Dowling teaches a surface preparation method in which a fiber reinforced composite material (104) is pretreated by plasma ablation which removes a portion of the material, thereby exposing fibers thereof and producing an activated surface (See Figures; [0001]-[0004]; [0086]-[0134]). Dowling also teaches that it is well known in the prior art that plasma activation is known to embed ions in the surface layer so as to increase bonding (See [0003]). Ablating the material while embedding functional ions on the surface reads on the step of coating with a microstructured functional layer as claimed.
It would have been obvious to one of ordinary skill in the art at the time of filing to use the surface preparation step of Dowling on the splice region of Humfeld. The rationale to do so would have been the motivation provided by Dowling that to do so would predictably improve subsequent bonding at the splice region (See [0075]-[0076]).
Regarding claim 17, the staggered ply ends taught by Humfeld are formed in stepped manner by a plurality of workpiece layers as claimed.
Regarding claim 18, it can be seen in the figures of Humfeld that a gap is formed in the interfacial region between the first and second sections, the splice plies being inserted into the gap.
Regarding claim 19, a width of the interfacial region increases step by step in a direction perpendicular to layers of the first and second sections (See Figures).
Regarding claim 22, the splice plies are heated on a wide side thereof (See Fig. 22 and its description).
Regarding claim 23, a plurality of splice plies are inserted into the interfacial region, such that each splice ply is one of a plurality of connecting bodies as claimed.
Regarding claim 31, the splice plies are heated and fill the gap, thereby forming a filling material as claimed.
Regarding claim 32, the splice plies of Humfeld are fiber reinforced composite plies.

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Humfeld (US 2016/0257427) in view of Dowling (US 2021/0370615) as applied to claim 16 above, and further in view of Engelbart (US 8,695,669).
Humfeld and Dowling combine to teach a method of connecting composite sections to form a composite assembly, as detailed above. 
Humfeld and Dowling do not expressly disclose pressing device which detects a connecting body, the pressing device comprising a press roller.
Engelbart teaches an automatic fiber placement machine which places pre-preg tows to form a laminate (See Figures; Abstract). Engelbart teaches an application head comprising a compaction roller (52) and a vision system (65) which detects tows as they are placed (See Figures; Detailed Description). The application head and compaction roller read on the instantly claimed pressing device and pressing roller, respectively. The vision system detection reads on the instantly claimed detection step.
It would have been obvious to one of ordinary skill in the art at the time of filing to use the compaction roller and vision system of Engelbart in the method taught by the combination of Humfeld and Dowling because Engelbart teaches that such application heads including compaction rollers and vision systems were recognized in the prior art as being suitable for use in the application of composite materials.

Claims 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Humfeld (US 2016/0257427) in view of Dowling (US 2021/0370615) and Engelbart (US 8,695,669) as applied to the claims above, and further in view of either one of Tiryaki (US 2020/0055259) or Witte (US 2019/0381742).
Humfeld, Dowling, and Engelbart combine to teach a method of connecting composite sections to form a composite assembly, as detailed above. 
Humfeld, Dowling, and Engelbart do not expressly disclose a counter pressing device which detects a workpiece, the counter pressing device comprising a counter pressing roller.
It was well known and conventional in the prior art at the time of filing to include a counter pressing device comprising a counter pressing roller when pressing composites. This is shown, for example, by Witte and Tiryaki. Witte teaches that two opposing pressure rollers (24,26) may be used to press first and second components (4,6) during bonding (See Figures and Detailed Description). Tiryaki teaches opposing pressure rollers (41,42) which act on composite skin components (11,12) during bonding (See Figures; Detailed Descriptions). Since counter pressing devices comprising counter pressing rollers were well known and recognized in the prior art as being suitable for applying pressure during the bonding of composite materials, the use of such a counter pressing device in the method taught by Humfeld, Dowling, and Engelbart would have been obvious.
Regarding any detection steps, the detection of bonded layers was also well known, as taught by Engelbart and previously discussed such that the detection of various layers of a layup would have also been obvious to one of ordinary skill in the art at the time of filing.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Humfeld (US 2016/0257427) in view of Dowling (US 2021/0370615) as applied to claim 16 above, and further in view of Hansen (US 2014/0311654).
Humfeld and Dowling combine to teach a method of connecting composite sections to form a composite assembly, as detailed above. Humfeld teaches that a variety of known heating techniques may be used (See [0054]; [0072]).
Humfeld and Dowling do not expressly disclose localized heating with a laser.
Hansen teaches a method of splicing webs (2,2’) by locally heating a lap joint (3) formed by the webs, wherein the heating may be performed by a laser (See Figures; [0084]).
It would have been obvious to one of ordinary skill in the art at the time of filing to use laser heating to perform the localized heating step of Humfeld because Hansen teaches that laser welding was recognized in the prior art as being suitable technique for localized heating when splicing materials.

Response to Arguments
Applicant’s arguments, filed 04/06/2022, have been fully considered but are not persuasive. Applicant argues that the prior art fails to teach or fairly suggest a splicing pretreatment by coating or plasma coating with a microstructured functional layer. Examiner respectfully disagrees because Dowling teaches such limitations, as detailed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARSON GROSS whose telephone number is (571)270-7657. The examiner can normally be reached Monday, Thursday, and Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARSON GROSS/Primary Examiner, Art Unit 1746